Citation Nr: 0706186	
Decision Date: 03/02/07    Archive Date: 03/13/07	

DOCKET NO.  00-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This case was previously before the Board in October 2005, at 
which time it was remanded in pertinent part for further 
development.  The case has been returned to the Board for 
appellate review.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

Review of the record shows the veteran has not been provided 
with specific notice of certain provisions that apply to 
cases involving PTSD based on allegations of personal or 
sexual assault.  See 38 C.F.R. § 3.304(f)(3).  (If the PTSD 
claim is based on inservice personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressful incident 
or incidents.)  

With regard to personal assault cases, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedure Manual M 21-1) Part III, paragraph 
5.14(c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

38 C.F.R. § 3.304(f)(3) provides:  If a PTSD claim is based 
on inservice personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressful incident or incidents.  
Examples of such evidence include, but are not limited to:  
Records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavioral changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavioral changes 
that may constitute credible evidence of a stressor include, 
but are not limited to:  Request for transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes.

VA will not deny a PTSD claim that is based on inservice 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records, or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  

The Board also notes that in Patton v. West, 
12 Vet. App. 272, 277 (1999), the Court stated that in two 
places M 21-1, Part III, paragraph 5.14(c)(3) and (9), it 
appeared improper to require that the existence of an 
inservice stressor be shown by "the preponderance of the 
evidence" and held that any such requirement was inconsistent 
with the benefit of the doubt doctrine found at 38 U.S.C.A. 
§ 5107(b).  Accordingly, the evidence need only be in 
relative equipoise in order for a claimant to prevail on the 
question of the existence of a stressor.

The Board has reviewed all of the evidence of record and 
finds that the medical opinions of record are clearly at odds 
with whether or not the appellant has PTSD due to reported 
sexual assault during her active service.  The pertinent 
evidence includes a report of a May 2006 comprehensive 
psychiatric examination in which the examiner opined that the 
veteran did not fit the criteria warranting a diagnosis of 
PTSD.   The examiner believed that the veteran had "severe 
credibility" problems.  However, in an August 2006 
communication, a social worker who was a sexual trauma 
counselor at a Vet Center, indicated that the veteran had 
been seen at that facility on a number of occasions in 1998.  
She returned in 2003 and again in March 2006, when the social 
worker began working with her.  The social worker expressed 
her opinion that "with reasonable clinical certainty," the 
appellant's symptoms met the full criteria warranting a 
diagnosis of PTSD.  The Board believes that an attempt at 
resolving these conflicting opinions is desirable.  The 
veteran has specifically requested that any examination take 
place at the Temple VA medical facility, if possible.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  VA should contact the veteran and 
notify her of the opportunity to furnish, 
or to advise VA of any potential source 
or sources of evidence other than her 
service records or evidence of behavioral 
changes that might constitute credible 
supporting evidence of her reported 
inservice stressor or stressors.  
Specific examples of corroborating 
alternative evidence should be provided.  
Should the veteran have any records 
pertaining to the proceedings in which 
she was punished with an Article 15 in 
June 1976, these records should be made 
available to VA.

2.  Thereafter, VA should arrange for the 
veteran to undergo an examination by a 
physician knowledgeable in psychiatry, 
who has not previously examined her, for 
the purpose of determining the nature, 
extent, and etiology of any psychiatric 
disorder, including PTSD, that may be 
present.  (If possible, such examination 
should be conducted at the Temple VA 
medical facility)  The claims folder, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's medical 
history and assertions.  All necessary 
tests and studies, to include 
psychological testing should be 
accomplished, and all clinical findings 
should be reported in detail.  

In reviewing the veteran's claims file, 
the examiner should identify and examine 
all records indicating any change of 
behavior or performance subsequent to the 
claimed assault or assaults alleged by 
the veteran to have occurred during 
active service, and offer an opinion as 
to the clinical significance, if any, of 
such evidence to changes.  The examiner 
should then express an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
any inservice stressful experience or 
experiences described by the veteran 
occurred.  If the examiner determines 
that any claimed inservice stressful 
event occurred, he or she should make a 
determination as to whether the veteran 
has PTSD as a result of the stressful 
event.  The examiner is instructed that 
only the specifically corroborated 
inservice stressful event or events may 
be considered for the purpose of 
determining whether exposure to such an 
event has resulted in PTSD.  

3.  When the foregoing has been 
completed, the issue of the veteran's 
entitlement to service connection for 
PTSD based on personal assault should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity for response.  

By this REMAND, the Board expresses no opinion as to any 
final outcome warranted.  This REMAND is primarily for the 
purpose of complying with all applicable legal and regulatory 
requirements and for the purpose of obtaining all evidence of 
which VA has been notified.  No action is required of the 
veteran until she is notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



